Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  it is the same as 12 (check dependency).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for recovering” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10 are rejected under 35 U.S.C. 102a2 as being anticipated by Stenson (US 7854569 B1.
	Regarding Claim 1, Stenson discloses a system (1, 1', 1'') for launching and recovering an autonomous underwater vehicle (4) using a surface carrier ship (2, 6, 7), the carrier ship (2, 6, 7) including a hull with a bottom, the autonomous underwater vehicle (4) including a body elongated in the length direction and propelling, guiding and stabilizing means, wherein the propelling, guiding and stabilizing means of the autonomous underwater vehicle (4) make it possible to control displacements according to six degrees of freedom, the system including,
(110), a subaquatic vehicle (3) (130) wire-guided by a connection wire (5)(122) connected to the carrier ship (2, 6, 7), wherein the subaquatic vehicle (3) can be positioned in two main configurations, a storage configuration in which the subaquatic vehicle (3) is removably attached to the carrier ship (2, 6, 7) in a storage area of the carrier ship and a use configuration in which the subaquatic vehicle, separated from the carrier ship (2, 6, 7), is in water and remote from the storage area of the carrier ship while remaining connected to the carrier ship (2, 6, 7) by the connection wire (5), (The vehicle shown in Fig. 2 can be stored or used.) said subaquatic vehicle (3) including propelling, guiding and stabilizing means, the propelling, guiding and stabilizing means of the subaquatic vehicle making it possible to control the displacements according to six degrees of freedom (C5, L46), and said subaquatic vehicle (3) including a docking station(132) for the autonomous underwater vehicle (4), allowing a removable attachment of the autonomous underwater vehicle (4) to the subaquatic vehicle (3) for transporting the autonomous underwater vehicle (4) to  a launching location, where  the autonomous underwater vehicle will be released from the subaquatic vehicle (3), the subaquatic vehicle and the autonomous underwater vehicle (4) including complementary automated docking means (134, 234) allowing the launched autonomous underwater vehicle (4) to automatically dock with the docking station of the subaquatic vehicle (3) during the recovery and to attach thereto, wherein characterizcd in that said subaquatic vehicle includes a payload enclosure, the payload enclosure including the docking station for the autonomous underwater vehicle, the autonomous underwater vehicle engaging at least partially inside the payload enclosure (Within 132), the partially engaged rear portion of the autonomous underwater vehicle exiting from said enclosure, said subaquatic vehicle having a substantially elongated spindle general shape. (See Fig. 2.)

Regarding Claim 2, Stenson discloses the system (1, 1', 1'') according to claim 1, wherein characterizcd in that the storage area is chosen among a submerged recess of the bottom or of an (Deck of 110 is a location on the carrier ship out of the water.)

Regarding Claim 9, Stenson discloses the system (1, 1', 1'') according to claim 2, wherein characterizcd in that the carrier ship (6) includes a device (62)(120) for recovering the subaquatic vehicle (3) allowing said subaquatic vehicle (3) to be taken out of water and, inversely, to be launched to water.

Regarding Claim 10, Stenson discloses the method for implementing the apparatus of Claim 1 and is rejected on the same grounds.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stenson in view of Bailey (US 20120160143 A1).
Regarding Claim 8, Bailey discloses the system (1, 1', 1'') according to claim 2, but does not explicitly disclose wherein the carrier ship (7) includes a hull elongated longitudinally from the rear to the front and includes floating portside lateral edge (G) and starboard lateral edge (D) and a submerged bottom (76) connected to the two lateral edges (74, 75), the two floating lateral edges (74, 75) and the 
	Bailey wherein the carrier ship (7)(12) includes a hull elongated longitudinally from the rear to the front and includes floating portside lateral edge (G)(24) and starboard lateral edge (D)(26) and a submerged bottom (76) (Element 51) connected to the two lateral edges (74, 75), the two floating lateral edges (74, 75) and the submerged bottom (76) defining an inner space (72) of the carrier ship (7), the inner space (72) being submerged at least in rear part, and the two rear ends of the floating lateral edges (74, 75) are separated by an opening towards the rear of the carrier ship, wherein the opening is limited downward by the submerged bottom (76), and the submerged bottom further includes at least one longitudinally elongated slot (73) open towards the rear and intended for the passage of a lower axial wing (30) of the subaquatic vehicle (3) and the carrier ship (7) is configured so that at least the front part of the subaquatic vehicle (3) can engage into the inner space (72) with the lower axial wing engaging into the slot. (See fig. 2.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the carrier of Bailey for the carrier of Stenson.  The motivation to modify Stenson is to use a known carrier to facilitate loading.



Allowable Subject Matter
Claims 3-6, 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        25 March 2022